Citation Nr: 1437426	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-07 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for narcolepsy.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1976 to September 1976 and from October 1976 to October 1979.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that previously denied claims of service connection for a low back disability, left knee disability, sleep apnea, and narcolepsy had not been reopened.  

In July 2008, a Board hearing was held before the undersigned in Washington D.C.  A transcript of the hearing is associated with the Veteran's claims file.

In an April 2010 decision, the Board reopened the Veteran's claims and remanded them for further development.  

In a June 2013 decision, the Board denied the claims of service connection for a low back disability, sleep apnea, and chondromalacia of the left knee, while granting service connection for a residual scar of a left knee abrasion.  The issue of service connection for narcolepsy was again remanded.  

The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's June 2013 decision regarding the denials of service connection for sleep apnea, a low back disability, and chrondromalacia of the left knee so that medical records from a physician who reportedly treated the Veteran for "7-8 years" and had rendered April 2004 and April 2007 medical nexus opinions that support the Veteran's claims could be obtained in compliance with the Board's April 2010 remand instructions, and so that the Board could obtain clarifying medical opinions.  By March 2014 order, the Court granted the joint motion and remanded the case to the Board.  Following the June 2013 remand of the issue of entitlement to service connection for narcolepsy, the VA Appeals Management Center continued the denial, issuing a supplemental statement of the case in August 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, three of the issues involved in this case have been returned to the Board pursuant to a JMR in which it was noted that records of a physician who reportedly treated the Veteran for seven or eight years (at the time the Veteran gave testimony before the undersigned in July 2008) were to have been obtained pursuant to an April 2010 remand by the Board.  The parties in the JMR agreed that these records were not obtained, nor was there sufficient documentation in the record that they were unavailable.  While there was some disagreement regarding whether this physician was working in his capacity as a VA doctor or in a private capacity, the requested records have not been obtained or formally found as unavailable.  Pursuant to the JMR, another attempt should be made.  

The Board notes that a VA medical opinion found that it was less likely that the chondromalacia of the left knee was related to a May 1979 motor vehicle accident (MVA) in which the Veteran was involved during service (and which provided the basis for the award of service connection for a laceration scar of the left knee).  At that time, the examiner noted that a June 1977 service treatment record (STR) showed swelling, giving way and locking with tenderness and crepitus in the left knee.  STRs show that the assessment at that time was chondromalacia.  The examiner who rendered the February 2012 opinion restricted his discussion to residuals of an MVA and did not render an opinion regarding whether the June 1977 chondromalacia was related to the Veteran's current left knee disability.  Under these circumstances, an additional examination is found necessary prior to appellate consideration.  

Regarding the Veteran's claims of service connection for sleep apnea and narcolepsy, it is noted that STRs show impressions and diagnoses of narcolepsy and pharmacologic treatment therefor.  Two VA medical opinions have been obtained from a VA physician regarding whether the Veteran has or has ever had narcolepsy and, if so, whether this disability clearly and unmistakably preexisted service.  In June 2010 the physician's diagnosis was sleep disorder, the nature of which was not clear.  The physician recommended a sleep specialist consultation.  As noted by this physician in a June 2013 examination report, it does not appear that this consultation was accomplished.  In addition, the VA examiner initially rendered a diagnosis of narcolepsy in June 2013, but in an August 2013 addendum, questioned this diagnosis.  Given the fact that the opinions seem inconsistent and that the recommended testing appears to have never been performed, the Board believes that further testing and another opinion should be obtained prior to appellate consideration.  See Green v Derwinski, 1 Vet. App. 121 (1991) (Where testing recommended in an examination report is not performed, the examination is considered to be inadequate for rating purposes.); Cousino v. Derwinski, 1 Vet. App. 536 (1991) (Where there is a wide diversity of medical opinion, an additional examination should be performed.)  

Finally, regarding the Veteran's claim of service connection for sleep apnea, the Board notes that his STRs show several episodes of probable narcolepsy, assessed as a result of his complaints of sleepiness.  Several sleep studies have included a diagnosis of sleep apnea.  Of particular interest is a report of a private January 2006 sleep study that included a clinical history of excessive daytime hypersomnolence (sleepiness) and diagnoses of moderate REM related Sleep Disordered Breathing (SDB) and excessive daytime sleepiness secondary to SDB.  Given the numerous complaints of daytime sleepiness found in the STRs and the regulatory relationship between SDB and hypersomnia to sleep apnea, the Board finds that an additional medical opinion is necessary.  38 C.F.R. § 4.100, Diagnostic Code 6847 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the Veteran a list of all medical care providers, both VA and private, from whom he has received pertinent treatment over the years.  After obtaining any necessary consent, the AOJ should contact the providers and request copies, for association with the claims folder, of any and all records of treatment.  

2.  Regardless of any response from the Veteran or his representative regarding specifics of treatment received over the years, the AOJ should attempt to obtain all treatment records from the physician referenced in the JMR, Dr. J.S.S.  If these records are not forthcoming, the AOJ should make a specific finding regarding their unavailability for the record.  

3.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his left knee disability.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any diagnosed left knee disability is related to service, including complaints of chondromalacia found in the Veteran's STRs.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Following completion of the development requested in paragraphs 1 and 2, above, the AOJ should arrange for the Veteran to undergo a medical examination by a sleep specialist to ascertain the current nature and etiology of any current sleep disability, including narcolepsy and/or sleep apnea.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) any diagnosed disability is related to service, specifically including whether hypersomnolence noted in the Veteran's STRs may have been early manifestations of diagnosed sleep apnea syndrome .  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

5.  Thereafter, following any additional action deemed warranted, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

